DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-13 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason Smith on May 25, 2022.
The application has been amended as follows: 
Claim 14 is canceled.
Claim 15 is canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated the previously-indicated1 allowable subject matter of now-canceled claim 2, into independent claim 1. The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in at least claim 1. 
There are no prior art teachings that would otherwise supplement or substitute the teachings of Kawakatsu et al. (US 7886549 B2), herein Kawakatsu, to arrive at the claimed invention. The prior art fails to teach the arrangement of the first valve, the second valve, the controller, and the various opening and closing states thereof that generate specific fluidic circuits. Although other prior art teachings, such as Murakami et al. (US 8220531 B2) appear to provide support for having at least two controllable valves (44, 54), said teachings fail to provide support or motivation for configurating the opening and closing states of the valves such that the fluid is directed between each of the components, as claimed. 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale2 for changing the configuration of the valves to arrive at the claimed invention, the reliance on said rationale is admonished3 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different types and/or configurations of valves and conduits relative to each other) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Kawakatsu require the specific arrangement of the valves and components as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Kawakatsu to arrive at the claimed invention would be based on improper hindsight, and would render Kawakatsu inoperable for its intended purpose. Assuming arguendo, rearranging, replacing and/or reconfiguring the valves and conduits of Kawakatsu would change the principles of operation thereof, since it would require completely redesigning the structure of the refrigeration system such that the fluid flow throughout the system achieves the intended purpose of providing the various modes of operation (e.g. cooling, defrosting), as currently described therein. For instance, reconfiguring any of the valves (SV-1, SV-2, 14) would consequently require completely rearranging the adjacent fluid lines and components, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See page 11 of the Non-Final Office action, mailed on February 1, 2022
        2 See MPEP § 2143 (I) (E).
        3 Id., at § 2145 (X) (B).